NUMBER 13-16-00664-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


           IN RE JAMES R. HARRIS, IN HIS CAPACITY
  AS PRESIDENT AND CHAIRMAN OF THE BOARD OF SOUTH BAY
     CORPORATION AND LAMB OIL & GAS, INC., SOUTH BAY
          CORPORATION, AND LAMB OIL & GAS, INC.


                       On Petition for Writ of Mandamus.


                                     ORDER
    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Per Curiam Order

       Relators, James R. Harris, in his capacity as President and Chairman of the Board

of South Bay Corporation and Lamb Oil & Gas, Inc., South Bay Corporation, and Lamb

Oil & Gas, Inc., filed a petition for writ of mandamus in the above cause on December 6,

2016. Through this original proceeding, relators seek to compel the trial court to issue

findings of fact and conclusions of law regarding its disqualification order of October 25,

2016. The Court requests that the real parties in interest, Jeffery Scott Harris, Suzette
Harris, William Harris, Christiana Harris, Frances Harris, and Andrew Harris, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.

                                                                     PER CURIAM

Delivered and filed the
8th day of December, 2016.




                                                2